Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 01/12/2022 is acknowledged.  The traversal is on the grounds that there is not a burden on the examiner and it would be more efficient to examine both groups together.  This is not found persuasive because, as noted in the restriction requirement, searching for both the method and apparatus would involve different areas of search as well as different types of text searches, creating a burden on the examiner. Even though similar language is used, language directed to how a product is made in an apparatus claim holds little weight since the device need only be interpreted by the end product and not the process recited within the apparatus claims, while these same steps in a method claim create a claim with a significantly different limitations, making the scope of the claims different, necessitating different searches and creating a burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/12/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the barrel".  There is insufficient antecedent basis for this limitation in the claim. No barrel was previously claimed. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Betts (US Patent No. 8,672,725) in view of Hojaji (US Patent No. 6,615,463).
In Reference to Claims 1, 3, 4, 6, and 11
 	Betts teaches (Claim 1) A method of making a game call comprising: []; pouring the polymer [] mixture into a mold (column 4 lines 9-14); wherein the mold is shaped for formation of a first component of the game call (column 3 lines 52-63); after the polymer [] mixture has hardened, removing the polymer and remains mixture from the mold (column 4 lines 17-19); and 
(Claim 3) wherein the first component forms at least a portion of a barrel of the game call (item 120, fig. 1); wherein the other components of the game call include an insert and a set of guts (item 110, fig. 1, includes insert portion and reed / guts portion, not separately labeled);
(Claim 4) further comprising attaching the first component to the barrel of the game call (fig. 1; column 2 lines 20-64; column 4 lines 50-54; note both items 120 and 110 are tubular and either could be considered a “barrel;” also note no barrel was previously claimed);
(Claim 6) wherein the polymer is a clear polymer (column 1 lines 48-50);
	(Claim 11) further comprising cutting a call profile into the hardened polymer [] mixture (column 4 lines 23-30).
	Betts fails to teach providing and mixing cremated remains into the mixture. 
	Hojaji teaches providing cremated human or animal remains; mixing the cremated human or animal remains with a polymer to form a polymer and remains mixture (column 5 lines 15-41).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the manufactured article of Betts with the feature of mixing cremated human or animal remains into the polymer as taught by the manufactured article of Hojaji for the purpose of encapsulating the remains within the solid article, adding the functionality of symbolic, spiritual, and moral features to the article as taught by Hojaji (column 1 lines 44-65), making the device more special and more desirable to a particular user. 

In Reference to Claims 12-16
	The modified device of Betts teaches all of claim 1 as discussed above. 
	Betts further teaches (Claim 13) further comprising letting the hardened polymer and remains mixture sit for 12-24 hours (column 4 lines 15-16) []; and after letting the hardened polymer and remains mixture sit for the 12-24 hours, [polishing and buffing] the hardened polymer and remains mixture (column 4 lines 25-27);
(Claim 14) further comprising [polishing and buffing] the hardened polymer [] mixture (column 4 lines 25-27); [];
(Claim 15) further comprising [polishing and buffing] the hardened polymer [] mixture (column 4 lines 25-27); []; after the finish is dry polishing the finish (column 4 lines 25-27).
(Claim 16) further comprising [polishing and buffing] the hardened polymer [] mixture (column 4 lines 25-27); []; after the finish is dry polishing the finish (column 4 lines 25-27).
	The element of Betts used fails to teach sanding, letting the mixture sit after removal, and applying a finish of claims 12-16. 
	However, alternate processes / elements of Betts teach (Claims 12-16) sanding (column 3 lines 8-10);
(Claim 14) and applying a finish to the [element] mixture after sanding (column 3 lines 17-22);
(Claim 15) applying a finish to the [element] after sanding (column 3 lines 17-22);
(Claim 16) applying a []acrylic finish to the [element] after sanding (column 3 lines 17-22; column 2 lines 62-63).

	Further, the examiner notes that it has been held that selection of any order of performing process steps is obvious in the absence of new or unexpected results. See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). Since there does not appear to be any new or unexpected results produced by letting the polymer sit / cure in the mold vs. after the mold has been removed, this order of operations is not a patentable distinction. 

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Betts in view of Hojaji, and further in view of Regan et al. (US PGPub. No. 2017/0181422 A1).
In Reference to Claim 2
 	The modified device of Betts teaches all of claim 1 as discussed above. 
	Betts further teaches (Claim 2) wherein [a] component is an insert of the game call (body portion of item 110); wherein the other components of the game call include a barrel and a set of guts (item 120, and reed / guts portions of item 110).
	Betts fails to teach the insert is molded. 
	Regan teaches (claim 2) an insert is a molded product (e.g. item 201, or item 100, fig’s 1-3 and paragraphs 0030, 0032, 0033, and 0034).

	Further, the examiner notes that it has been held that selection of a known material based on its suitability for its intended use is an obvious matter of engineering design choice. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). And, that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since Regan teaches making any one of various parts of the game call of a molded polymer material, merely claiming that the molded element is the barrel, the insert, or any other specific element of the game call is merely a matter of engineering design choice and is not a patentable advance. Further, since there does not appear to be any operational distinction to making the barrel, insert, or other components of the deice of a polymer and remains mixture, merely selecting which component is molded or has the polymer / remains mixture would be an obvious matter of engineering design choice and is not a patentable distinction. 

In Reference to Claim 10
 	The modified device of Betts teaches all of claim 1 as discussed above. 
Betts fails to teach the feature of claim 10. 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the game call manufacturing method of Betts with the feature of boring a hole as taught by the game call manufacturing method of Regan for the purpose of adding useful openings in the device after molding as taught by Regan (paragraph 0032), making the device operate more reliably and in a desirable manner, making the device more useful and attractive to the users. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Betts in view of Hojaji, and further in view of Boomer et al. (US PGPub. No. 2017/0282196).
In Reference to Claim 5
 	Betts teaches all of claim 1 as discussed above. 
	Betts further teaches (Claim 5) wherein the polymer is a [2/1] mix of a resin and a hardener (column 4 lines 9-15).
	Betts fails to teach a 50:50 mix. 
	Boomer teaches a 50:50 resin and hardener mix (paragraph 0049).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the manufactured product of Betts with the feature of a 50:50 mix as taught by the manufactured product of Boomer for the purpose of providing better cohesion as well as quicker curing time as taught by Boomer (paragraph 0006 and 0010), making the device more durable, easier to make, and more attractive to the users. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since Betts teaches the general conditions of using a resin hardener epoxy to produce a suitably durable end product, merely selecting the particular mix or ratio for the hardener and resin to produce such a product is an obvious matter of engineering design choice, and not a patentable distinction.  

Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Betts in view of Hojaji, and further in view of Hefner, Jr. et al. (US Patent No. 4,883,844).
 In Reference to Claims 7-9
The modified device of Betts teaches all of claim 1 as discussed above. 
Betts fails to teach the features of claims 7-9. 
Hefner teaches (Claim 7) further comprising molding the polymer and remains mixture in the mold under pressure (column 18 lines 39-48);
(Claim 8) further comprising molding the polymer and remains mixture in the mold under pressure for 2-3 hours (column 18 lines 39-48);
 	(Claim 9) further comprising molding the polymer and remains mixture in the mold under 60 PSI of pressure or more (column 18 lines 39-48).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the molding process of Betts with the feature of molding under pressure for 2-3 hours over 60 PSI as taught by the molding process of 
	Further, the examiner notes that it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since Betts teaches the general conditions of using a resin hardener epoxy to produce a suitably durable end product, merely selecting the particular cure time, temperature, and pressure for the hardener and resin to produce such a product is an obvious matter of routine experimentation, and is not a patentable distinction.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711